On Remand from the Supreme Court of Alabama

LONG, Presiding Judge.
In compliance with the Alabama Supreme Court’s opinion in Ex parte Howard, 710 So.2d 460 (Ala.1997), holding that there can be no further prosecution on the robbery charge, our judgment of September 27,1996, is modified and the cause is remanded to the trial court with instructions to enter an order consistent with the Supreme Court’s opinion. A return should be filed with this court within 28 days after the release of this opinion.
JUDGMENT MODIFIED; REMANDED WITH INSTRUCTIONS.
All the Judges concur.

On Return to Remand

LONG, Presiding Judge.
On December 19, 1997, we remanded this case to the trial court with instructions for that court to enter an order consistent with the Alabama Supreme Court’s opinion in Ex parte Howard, 710 So.2d 460 (Ala.1997). In its opinion, the Supreme Court held that the state was estopped from prosecuting the appellant for robbery in the first degree because the appellant had previously pleaded guilty to, and been convicted of, receiving stolen property, and that offense involved the same property alleged to have been taken in the robbery indictment. In compliance with our instructions, the trial court has entered an order vacating the appellant’s conviction for robbery and dismissing the robbery indictment. The trial court’s judgment is affirmed.
AFFIRMED.
All the Judges concur.